Citation Nr: 0518482	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for residuals of a closed head injury with 
disequilibrium.

2.	Entitlement to an initial rating in excess of 10 percent 
for a closed head injury with tinnitus.

3.	Entitlement to an initial evaluation in excess of 10 
percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had verified active military service from March 
1945 to December 1946, from March 1947 to March 1950, from 
July 1950 to September 1953, and from October 1964 to October 
1969, after which he retired having served 20 years of active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  At that time, the RO granted service connection 
for left ear hearing loss and for residuals of a closed head 
injury, both assigned noncompensable (0 percent) evaluations, 
and for tinnitus, assigned a 10 percent disability 
evaluation.  In an April 2004 rating action, the RO assigned 
a 10 percent evaluation for the veteran's service-connected 
residuals of a closed head injury with disequilibrium.

In June 2005, the veteran, through his accredited 
representative, filed a motion for advancement on the docket. 
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In June 2005, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

With regard to the rating for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), reversing a decision of the Board 
which had concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in 
Smith, and is seeking to have the decision appealed to the 
U.S. Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based upon judicial precedent that may ultimately be 
overturned on appeal, the Secretary of Veterans Affairs has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include: (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 
10 percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.

For the foregoing reasons, the veteran's pending appeal for a 
higher rating for tinnitus (Issue #2, above) is currently 
stayed, and the matter will not be further addressed in the 
present decision.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected residuals of a closed head injury with 
disequilibrium is manifested by dizziness and occasional 
staggering, nor is there medical evidence of Meniere's 
syndrome.

2.  A VA audiological examination in May 2003 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 54 decibels in the veteran's service-connected 
left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of a closed head injury with 
disequilibrium have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.27, 
4.87, Diagnostic Code 8045-6204 (2004).


2.  The schedular criteria for an initial rating in excess of 
10 percent for left ear hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West. 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In August 2003, the RO granted service connection for 
residuals of a closed head injury and left ear hearing loss, 
each assigned a noncompensable disability evaluation, and for 
tinnitus, assigned a 10 percent evaluation.  The RO reached 
its determination based, in large measure, upon a review of 
service medical records that reflect that the veteran 
sustained a perforated left ear drum when he fell off a truck 
in 1952 in service, with decreased hearing as a result of the 
incident.

The RO also considered findings of a May 2003 VA audiologic 
examination.  According to the examination report, the 
veteran, who was then noted to be 76 years of age, sought 
service connection for a damaged left eardrum and bilateral 
hearing loss after he fractured his skull and ruptured his 
left eardrum in service.  Thereafter, he complained of a 
muffled sensation that involved his left ear and complained 
of instability or disequilibrium with constant left-side 
tinnitus of mild severity.  The veteran said that his problem 
with instability and disequilibrium had progressively 
worsened over the years, and his hearing also recently 
worsened.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
35
70
LEFT
         
35
40
55
85

The veteran averaged 38 decibels (dB) and 54 dB for the right 
and left ears respectively for the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz.  Speech recognition scores on the 
Maryland CNC Word List were 100 percent in the veteran's 
right ear and 96 percent in his left ear.  The VA audiologist 
said the otologic examination was unremarkable.  Both 
tympanic membranes and external auditory canals appeared 
normal.  Audiogram results revealed a bilateral mild to 
severe predominantly high frequency sensorineural hearing 
loss.  Diagnoses included bilateral high frequency 
sensorineural hearing loss with some asymmetry present on the 
left side, predominantly left-sided constant tinnitus, of 
mild severity, and chronic disequilibrium.

The RO also considered findings of a May 2003 VA medical 
examination.  According to the examination report, the 
veteran sustained a closed head injury in service when he 
fell off a truck.  He worked as a jet engine mechanic in 
service and after his discharge he repaired crop dusting 
airplanes for three years, returned to school, and then 
raised hay on a farm until about 1989, when he retired.  
Since his accident in service, the veteran said that his 
sense of balance was impaired and he had a tendency to fall 
to the left.  He said he fell many times, but did not 
describe the frequency or how recently he had fallen.  

On examination, the veteran was noted to have high blood 
pressure, although previous readings in the records were 
normal.  The VA examiner commented that the veteran's history 
was that he felt somewhat unbalanced since his 1952 accident, 
but finished an Air Force term through 1953 and was then 
allowed to reenlist in October 1957, and remained on active 
duty until November 1969.  From this information, the VA 
examiner speculated that the veteran did not at that time 
show any significant residual motor or sensory deficit 
relating to his closed head injury.  It was noted that 
recently, during an event with a veteran's group, the veteran 
was to fire blank rifle bullets, and almost passed out.  He 
did not have any examination associated with that.  X-rays of 
the veteran's skull showed no evidence of fracture.  

According to the examination report, the VA examiner found no 
disability that was definite and could be associated with the 
veteran's closed head injury.  The VA examiner further 
reported that the veteran felt a tendency to have imbalance 
since that time, and said it had worsened in recent years.  
The clinical impression included closed head injury in 1952 
in service with no documentation of sequelae; variable blood 
pressure that was high at examination, possibility 
temporarily; of undetermined cause; and recent near syncope.  
Per speculation, the VA examination questioned that the 
veteran might have had a temporary arrhythmia or that he 
might have cerebral atherosclerosis, neither of which was 
documented at that time.

As noted, in August 2003, the RO awarded the noncompensable 
evaluations for the service-connected residuals of the closed 
head injury and for tinnitus, and the 10 percent evaluation 
for left ear hearing loss.  In April 2004, the RO awarded the 
10 percent evaluation for residuals of a closed head injury, 
noting that the veteran reported instability and 
disequilibrium.

In September 2004, the veteran underwent another VA medical 
examination.  According to the examination report, the 
veteran reported falling off a truck in service and 
sustaining a skull fracture, after which he was unconscious 
for a day.  Since then, he had some decreased left ear 
hearing and ringing in his ear.  It was noted he was seen in 
the Ear, Nose, and Throat (ENT) Clinic that same day and 
fitted for a left ear hearing aid.  Additionally, it was 
noted that, in 1994, the veteran was in a motor vehicle 
accident and was unconscious for twelve hours and 
hospitalized for two days.  Thereafter he had double vision, 
mostly looking to the left.  He described dizziness if he 
turned his head to the right and if he stood up abruptly.  He 
was somewhat unsteady with walking, and occasionally fell.  
He weighed 190 pounds, a 20-pound loss in the past year.  He 
had high blood pressure since 1986 that was controlled on 
medication.  Since retiring as a farmer in 1989, the 
veteran's activities included caring for a 12-acre area where 
he lived, doing yard work around his home, helping to care 
for a cemetery, and chopping firewood in the winter and, 
"for the most part he [stayed] quite active."  

On examination, cerebellar function tests were normal, 
Babinski response and Romberg test were normal, the veteran's 
gait was normal, and his ENT examination showed scarring of 
the left tympanic membrane.  The clinical impression was 
closed head injury with resultant disequilibrium and 
associated tinnitus; hearing loss on the left; and concussion 
in 1994, with resultant diplopia and minimal disability.  The 
VA examiner commented that the veteran's disequilibrium was 
thought to be related to his initial closed head injury and 
the ruptured left eardrum.  The veteran's neurological 
examination was reported as essentially normal for his age.  
The VA examiner further remarked that the veteran remained 
quite active for his age and that the veteran's "global 
sense of activity is extraordinarily good."

Also in September2004, the veteran underwent VA audiologic 
examination.  The examination report notes that the examiner 
viewed the veteran's medical records.  The report reflects 
the veteran's history of head injury in service in 1952, when 
he was told he had a skull fracture and punctured left 
eardrum.  He was dizzy and remained dizzy with head motion 
ever since.  It was noted that he had not been incapacitated 
by the dizziness.  It was noted that the veteran seemed to 
have more symptoms of dizziness with head motion than from 
the recurrent tinnitus.  Tympanic membranes were normal to 
otoscopy.  The report indicates that audiometry performed 
that day revealed a bilateral high frequency sensorineural 
hearing loss, slightly worse in the left ear, with normal 
word discrimination scores.  The diagnoses were sensorineural 
hearing loss, intermittent tinnitus, and balance disturbance.  
The examiner recommended that the veteran have an 
electronystagmogram (ENG) to evaluate his balance mechanism, 
and that an opinion was reserved as to the disequilibrium 
until after the study.

According to a VA audiology consultation record dated in 
September 2004, a few days after the VA examination, a 
videonystagmography (VNG) report indicates that on a caloric 
test there was no unilateral weakness or directional 
preponderance noted; and optokinetic test was within normal 
limits with symmetric responses.  Gaze, positive, and 
positional nystagmuses were all within normal limits.  It was 
noted that the veteran had taken medication for back pain 
prior to the study and that caloric responses were within 
normal limits; results were consistent with a normal VNG 
study.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including a January 2005 
letter from the RO, the appellant has been informed of VA's 
duty to assist him in the development of his appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
April 2004 statement of the case (SOC), and October 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to increased ratings.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In a January 2005 statement 
responding to the RO's letter requesting any more evidence he 
might have to offer, the veteran indicated that he has no 
more evidence to submit.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003), represent the 
average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  38 
C.F.R. § 4.1.  

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is for or against the claim, or 
is evenly balanced.

The Board notes that the August 2003 rating decision granted 
service connection and, ultimately, the currently assigned 
percentage disability evaluations.  In March 2004, the RO 
received the veteran's claim for increased ratings for his 
service-connected left ear hearing loss, residuals of a 
closed head injury, and tinnitus.  The U.S. Court of Appeals 
for Veterans Claims (Court) has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to 
the primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Court acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

1.  Increased Rating - Residuals of Closed Head Injury
with Disequilibrium

The veteran's service-connected residuals of a closed head 
injury with disequilibrium are currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 8045-6204.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  The hyphenated diagnostic code in this case indicates 
that the veteran's brain disease due to trauma (DC 8045) has 
been rated analogous to peripheral vestibular disorders (DC 
6204).

Peripheral vestibular disorders are evaluated under DC 6204.  
A 10 percent rating is awarded when there is occasional 
dizziness.  A maximum schedular rating of 30 percent is 
assigned for dizziness and occasional staggering.  Id.  The 
Note to Diagnostic Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code.  

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic 
hydrops), a 30 percent rating is provided for hearing 
impairment with vertigo less than once a month, with or 
without tinnitus:  38 C.F.R. § 4.87, DC 6205.  A 60 percent 
rating is provided for hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  Id.  A 100 percent rating 
is provided for hearing impairment with attacks of vertigo 
and cerebellar gait occurring more than once weekly, with or 
without tinnitus.  Id.  Note: Evaluate Meniere's syndrome 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  But do not combine an evaluation 
for hearing impairment, tinnitus, or vertigo with an 
evaluation under DC 6205.  Id.

There is no indication in the medical evidence that the 
veteran has Meniere's syndrome and, as he does not actually 
have "attacks" of true vertigo or of cerebellar gait, 
Diagnostic Cod 6205 is not for application in the present 
case.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of the currently assigned 10 percent evaluation is not 
warranted for the veteran's service-connected residuals of a 
closed head injury with disequilibrium.  When examined by VA 
in May 2003 and September 2004, the veteran complained of 
imbalance and dizziness, although he did not indicate the 
frequency of his dizzy spells, and did not report dizziness 
that caused him to stagger.  Furthermore, the May 2003 
examiner's clinical impression was closed head injury in 1952 
in service with no documentation of sequelae, the September 
2004 medical examiner reported normal neurological findings, 
and the September 2004 VA audiologic examiner specifically 
noted that the veteran had not been incapacitated by the 
dizziness.  In addition, findings of the VNG study performed 
in September 2004 were within normal limits

The 10 percent rating is the highest rating available on the 
basis of dizziness alone; to warrant the next higher rating 
of 30 percent, staggering is required.  The evidence of 
record contains no allegation that the veteran experiences 
staggering associated with service-connected residuals of a 
closed head injury.  

As noted, the Rating Schedule provides for a 30 percent 
rating for Meniere's syndrome (endolymphatic hydrops) when 
there is hearing impairment with vertigo less than once a 
month, with or without tinnitus, under Diagnostic Code 6205.  
The competent medical evidence of record does not demonstrate 
vertigo by clinical findings or testing.  Moreover, since he 
already has separate ratings of 10 percent each for hearing 
loss and tinnitus, the disability resulting from dizziness 
alone cannot be regarded as disability analogous to that 
which would result from Meniere's syndrome rated at 30 
percent based on inclusion of hearing loss and tinnitus.  The 
conclusion must be drawn that neither DC 6205 nor any other 
code contemplates a disability picture with sufficient 
similarity to that presented in this case to warrant the 
assignment of a higher rating by analogy.

The Board finds that the preponderance of the evidence of 
record is against the veteran's claim for an increased rating 
for residuals of a closed head injury with disequilibrium.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b).

2.  Increased Rating - Left Ear Hearing Loss

The Board has duly noted the veteran's statements regarding 
the effect that his service-connected bilateral hearing loss 
has had on his life. In evaluating service- connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85-4.87).  The veteran's claim for service connection 
for hearing loss was received at the RO in January 2003. The 
Board notes that the RO evaluated the veteran's claim under 
the new regulations in making its rating decision dated in 
August 2003.

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz.  The evidence of record indicates that 
the veteran's left hearing loss pattern does not fit the 
requirements of an unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DCs 6100-6110 (effective 
prior to June 10, 1999) and 38 C.F.R. §§ 4.85, 4.87, DC 6100 
(effective June 10, 1999).  In situations where service 
connection has been granted for defective hearing involving 
one ear, and the veteran does not have total deafness in both 
ears, a maximum 10 percent evaluation is assignable where 
hearing in the service-connected ear is at level X or XI.  
See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 4.87, Table VII, 
DCs 6100, 6101 (prior to June 10, 1999) and 38 C.F.R. §§ 
4.85- 4.87, DC 6100 (effective June 10, 1999).  

Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
left hearing loss, by means of a the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the May 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
left ear of 54 decibels, with speech recognition of 96 
percent.  Evaluating these test scores based on Table VI, 
found at 38 C.F.R. § 4.85, reflects that the veteran's left 
ear hearing acuity was at Level I, which corresponds to the 
noncompensable percent disability evaluation which is 
currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level X or XI hearing in his service-connected left ear.  
None of the examination findings on VA examination reflect 
that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear spoken conversation, but no specific 
compensation is provided based upon such inability; it is 
impairment of earning capacity that is paramount.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of left ear hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case, including the written statements presented by 
the veteran; however, the Board does not find the evidence to 
be so evenly balanced that there is reasonable doubt as to 
any material issue regarding the matter of an increased 
rating for the service-connected left ear hearing loss.  The 
preponderance of the evidence is clearly against the claim 
for a higher rating.  38 U.S.C.A. § 5107(b).

3.  Both Claims

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his left ear hearing loss or residuals 
of a closed head injury with disequilibrium.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
left hearing loss and residuals of closed head injury with 
disequilibrium, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.



ORDER

An initial rating in excess of 10 percent for residuals of a 
closed head injury with disequilibrium is denied.

An initial rating in excess of 10 percent for left ear 
hearing loss is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


